EXHIBIT23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Pfizer Savings Plan: We consent to the incorporation by reference in the Registration Statements on FormS-8 dated October5, 1994 (File No.33-55771) and June19, 2000 (FileNo.333-39610) of our report dated June25, 2009, relating to the statements of net assets available for plan benefits of the Pfizer Savings Plan as of December31, 2008 and 2007, and the related statements of changes in net assets available for plan benefits for each of the years then ended, and the related supplemental ScheduleH, Line4i - Schedule of Assets (Held at End of Year) as of December31, 2008 and ScheduleH, Line4j - Schedule of Reportable Transactions for the Year Ended December31, 2008, which report appears in the December31, 2008 annual report on Form11-K of the Pfizer Savings Plan. /s/ KPMG LLP Memphis,
